Exhibit 10.28

 

FIFTH AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “FIFTH AMENDMENT”) is
executed December 31, 2008, but effective as of January 1, 2005, by and between
GeoPetro Resources Company, a California corporation (“Company”) and J. Chris
Steinhauser (“Employee”).

 

RECITALS

 

A.                                   Company and Employee are parties to that
certain Employment Agreement dated June 19, 2000 (the “Original Agreement”),
First Amendment to Employment Agreement dated December 12, 2002, Second
Amendment to Employment Agreement dated January 1, 2005, Third Amendment to
Employment Agreement, dated December 18, 2007, and Fourth Amendment to
Employment Agreement, dated December 29, 2008.  The Original Agreement, as
amended through and including the Fourth Amendment, is referred to herein as the
“Agreement.”

 

B.                                     The parties hereto now wish to amend the
Agreement as set forth below.

 

NOW THEREFORE, Company and Employee hereby agree as follows:

 

1.                                       Amendment of Agreement.  A new sentence
is added to the end of Section 14 of the Agreement:

 

“If (i) any of Company’s stock is publicly traded on an established securities
market or otherwise, and (ii) if Employee is a “specified employee” (as defined
in Section 409A of the Code), then any payments of deferred compensation
(subject to Section 409A of the Code) under this Agreement which are due
Employee as a result of a Separation from Service with Company shall be made six
months after the date of such Separation from Service (or, if earlier, the date
of death of Employee).”

 

2.                                       Integration.  To the extent of any
inconsistencies between the terms and conditions of the Agreement as amended
prior to the date hereof and those of this Fifth Amendment, this Fifth Amendment
shall govern.  Except to the extent that the provisions of the Agreement prior
to the date hereof are so superseded, they shall remain if full force and
effect.

 

3.                                       Counterparts.  This Fifth Amendment may
be executed in one or more counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the Company and Employee have executed this
Fifth Amendment as of the date first above written.

 

GEOPETRO RESOURCES COMPANY

 

 

 

 

 

/s/ Stuart J. Doshi

 

/s/ J. Chris Steinhauser

By: Stuart J. Doshi
Title: President and CEO

 

J. Chris Steinhauser

 

--------------------------------------------------------------------------------

 